DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            DWIGHT HENRY,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D14-3782

                             [July 29, 2015]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 02-9184CF10A, 02-17135CF10A, 02-
17137CF10A, 02-18047CF10A and 02-18658CF10A.

   Dwight Henry, Cross City, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Dwight Henry appeals an order of the Seventeenth Judicial Circuit
Court, which summarily denied his timely motion for correction of jail
credit filed pursuant to Florida Rule of Criminal Procedure 3.801. In this
motion, Henry claimed that, after his sentencing for misdemeanor
charges in Escambia County on March 4, 2005, he remained in jail
based solely on a detainer from Broward Circuit Court in the four cases
at issue. He further alleged he did not waive the right to claim credit for
that time.

   The State recognizes in its response to this Court that this case
should be remanded for further proceedings to determine whether Henry
is entitled to credit for the days served in Escambia County Jail from
March 5, 2005 through March 11, 2005.            Nothing in the record
demonstrates that he was in that jail for any reason other than the
detainer from the four Broward Circuit Court cases. See Gethers v.
State, 838 So. 2d 504 (Fla. 2003).
   Reversed and remanded.

CIKLIN, C.J., WARNER and GROSS, JJ., concur.

                          *        *           *

   Not final until disposition of timely filed motion for rehearing.




                                   2